Gilbert, J.
Where a defendant in fi. fa. seeks to enjoin the sheriff from selling property levied upon thereunder, without making the plaintiff in fi. fa. a party to the suit, it is not error to refuse the injunction, bio substantial relief is prayed for against the sheriff. Dade Coal Co.
*665No. 1908.
November 11, 1920.
Petition for injunction. Before Judge Sheppard. Liberty superior court. January 3, 1920.
S. B. Brewton and Bdwin A. Cohen, for plaintiff.
Darsey & Mills, for defendant.
v. Anderson, 103 Ga. 809 (30 S. E. 640) ; Smith v. Woolard, 147 Ga. 58, 60 (92 S. E. 867).

Judgment affirmed.


All the Justices-concur.